Hill, J.
The deed from Samuel Mitchell to the State of Georgia, as set out in the statement of facts, properly construed, conveyed a fee-simple title to the property therein described. Tift v. S., F. & W. Ry. Co., 103 *729Ga. 580 (30 S. E. 266). Consequently the judge did not err in sustaining the demurrer to the petition, and in dismissing the Case.
No. 6697.
January 23, 1928.

Judgment affirmed.


All the Justices concur.

Alexander, Hardwick & McLarty, Hooper <& Hooper, Alfred C. Broom, ánd W. B. Hollingsworth, for plaintiffs.
Tye, Thomson & Tye and Henry 0. Peeples, for defendants.